Case 1:18-cr-00083-TSE Document 88 Filed 06/22/18 Page 1 of 122 PagelD# 1603




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

UNITED STATES OF AMERICA
                                                      CRIMINAL NO. 1:18-CR-83
               v.
                                                      Trial Date: July 25, 2018
PAUL J. MANAFORT, JR.,
                                                      The Honorable T. S. Ellis, III

                Defendant.


                    GOVERNMENT'S PROPOSED JURY INSTRUCTIONS

        Pursuant to Federal Rule of Criminal Procedure 30, the government respectfully requests

the Court to include in its charge to the Jury the following general and special instructions, and

further reserves the right to file any other such instructions as may become appropriate during

the course of trial.

                                              Respectfully submitted,

                                              ROBERT S. MUELLER, III
                                              Special Counsel



                                      By:            /s/
Uzo Asonye                                    Andrew Weissmann
Assistant United States Attorney              Greg D. Andres
Eastern District of Virginia                  Special Assistant United States Attorneys
                                              Special Counsel's Office

                                              U.S. Department of Justice
                                              950 Pennsylvania Ave., NW
                                              Washington, DC 20530
                                              Phone: (202) 616-0800




                                                 1
Case 1:18-cr-00083-TSE Document 88 Filed 06/22/18 Page 52 of 122 PagelD# 1654




                                     INSTRUCTION NO. 30

               Character Evidence — Reputation of the Defendant (If Appropriate)

       The defendant has offered evidence of his or her good general reputation for [truth and

veracity] [honesty and integrity] [being a law-abiding citizen]. The jury should consider this

evidence along with all the other evidence in the case in reaching its verdict.

       [Evidence of a defendant's reputation, inconsistent with those traits of character ordinarily

involved in the commission of the crime[s] charged, may give rise to a reasonable doubt since the

jury may think it improbable or unlikely that a person of good character for [truth and veracity]

[honesty or integrity] [being a law-abiding citizen] would commit such a crime or crimes.]




1A O'Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 15:15 (6th ed. through
February 2018).




                                                52
